Title: From George Washington to Robert Bowyer, 8 January 1792
From: Washington, George
To: Bowyer, Robert



Sir,
Philada Jany 8th 1792.

I have lately received your letter, giving me information of the death of the Right Honble the Countess Dowager of Huntingdon, and accompanied with an engraving of that Lady, from a painting of yours.

Although I had not the satisfaction of knowing the late Countess personally, yet having been honored with her correspondence, and learning from others the amiable and benevolent character which she sustained, I have respected her virtues, and am pleased with having in my possession the picture which you have been so polite as to send me and for which I must beg you to accept my best thanks. I am Sir, your most obedt Servant,

Go: Washington.

